973 So.2d 596 (2008)
Ronel OSCAR, Appellant,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Appellee.
No. 1D07-3359.
District Court of Appeal of Florida, First District.
January 18, 2008.
Ronel Oscar, pro se, Appellant.
Bill McCollum, Attorney General, and Shelly L. Marks, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
By petition for writ of certiorari, Oscar seeks review of an order denying his petition for writ of mandamus filed in the *597 circuit court seeking a transfer to another correctional institution. Because the petition filed in the lower tribunal was a "true" mandamus petition in that the circuit court found that Oscar did not have a clear legal right to a transfer and that the decision to transfer was a discretionary decision, this proceeding is hereby converted to an appeal of a final order. See, e.g., Schlosser v. Singletary, 597 So.2d 304 (Fla. 2d DCA 1991). We affirm the circuit court's order.
KAHN, WEBSTER, and ROBERTS, JJ., concur.